EXECUTION VERSION



FIRST AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT


This FIRST AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of May 19, 2020, is entered into by and among the following parties:
i.O&M FUNDING LLC, as Borrower (the “Borrower”);
ii.OWENS & MINOR MEDICAL, INC., as initial Servicer (the “Servicer”); and
iii.PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Lender and Administrative Agent
(in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.
BACKGROUND
A. The parties hereto and PNC Capital Markets LLC (the “Structuring Agent”) have
entered into a Receivables Financing Agreement, dated as of February 19, 2020
(as amended, restated, supplemented or otherwise modified through the date
hereof, the “Receivables Financing Agreement”).
B. Concurrently herewith, the Borrower, PNC and the Structuring Agent are
entering into the Amended and Restated Fee Letter, dated as of the date hereof
(the “Fee Letter”).
C. Concurrently herewith, the Borrower, PNC and the Servicer are entering into a
First Amendment to the Deposit Account Control Agreement, dated as of the date
hereof (the “DACA Amendment”).
E. The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1. Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended as follows:
(a) The definition of “Minimum Funding Threshold”, as set forth in Article 1.01
of the Receivables Financing Agreement, is hereby amended and restated as
follows:




--------------------------------------------------------------------------------





“Minimum Funding Threshold” means (i) on any day prior to July 1, 2020, $0 and
(ii) on any day on and after July 1, 2020, an amount equal to the lesser of (a)
the product of (x) 80.00% times (y) the Facility Limit at such time and (b) the
Borrowing Base at such time.
(b) Schedule II-A is replaced in its entirety with Schedule II-A attached
hereto.
SECTION 2. Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:
(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct as of the date hereof.
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are its valid and legally binding obligations, enforceable in accordance
with its terms.
(c) No Event of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing, or would occur as a result of this Amendment or the
transactions contemplated hereby.
SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.
SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof, subject to the satisfaction of each of the following conditions
precedent:
2




--------------------------------------------------------------------------------





(a) receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;
(b) receipt by the Administrative Agent of counterparts of the Fee Letter
(whether by facsimile or otherwise) executed by each of the parties thereto; and
(c) evidence received by the Administrative Agent that the “Amendment Fee” under
and as defined in the Fee Letter has been paid in fully in accordance with the
terms of the Fee Letter.
SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.
SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 8. GOVERNING LAW AND JURISDICTION.
(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF), EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).
(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
3




--------------------------------------------------------------------------------





PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.
[Signature pages follow]


4





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
O&M FUNDING LLC,
as Borrower




By: 
Name:
Title:




OWENS & MINOR MEDICAL, INC.,
as the Servicer




By: 
Name:
Title:























S-1

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: 
Name:
Title:




PNC BANK, NATIONAL ASSOCIATION,
as Lender




By: 
Name:
Title:





S-2


--------------------------------------------------------------------------------





SCHEDULE II-A
Lock-Boxes, Collection Accounts and Collection Account Banks



Collection Account BankAccount NumberLockboxBank of America180533554Lockbox -
Dallas (subaccount)Bank of America3750239306Lockbox - Atlanta (subaccount)Bank
of America1233712796Lockbox - Los Angeles (subaccount)Bank of
America3756557820Lockbox - Chicago (subaccount)Bank of America3756597534Lockbox
- Boston (subaccount)Bank of America4427140044N/ATruist Bank201143739Lockbox -
BaltimoreTruist Bank201652315Lockbox - CustomTruist Bank1000025408195N/ATruist
Bank1000162128028N/APNC Bank5303777012Lockbox – PittsburghPNC
Bank5303676502Lockbox – PittsburghPNC Bank5303676529Lockbox - PittsburghPNC
Bank5303676537Lockbox – Pittsburgh


